    Case 1:16-cv-02252-ER Document 155 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ELIAS WEXLER, ZERO INTERNATIONAL
REALTY CO., INC., ZERO OHIO, LLC, ZERO
REALTY NC, LLC, 391 CONCORD AVENUE,
INC, ZERO AMERICA LATINA, LTD., ZERO              OPINION AND ORDER
ASIA PACIFIC, LTD., and ZERO EAST, LTD.,
                                                    16 Civ. 2252 (ER)
                                Plaintiffs,

                  - against -

ALLEGION (UK) LIMITED, ALLEGION PLC, and
SCHLAGE LOCK COMPANY LLC,

                                Defendants.


SCHLAGE LOCK COMPANY, LLC,

                        Counterclaimant,

                  - against -

ELIAS WEXLER,

                        Counterclaim Defendant.


SCHLAGE LOCK COMPANY, LLC,

                                 Plaintiff,
                                                    18 Civ. 4033 (ER)
                  - against -

JACOB WEXLER, and LEGACY
MANUFACTURING LLC,

                                  Defendants.
         Case 1:16-cv-02252-ER Document 155 Filed 08/12/20 Page 2 of 2




Ramos, D.J.:

               On February 29, 2016, Elias Wexler and various entities related to his former

company, Zero International, Inc. (“Zero”) (collectively, “Wexler”), brought suit against

Allegion (UK) 1 and Schlage Lock Company (collectively, “Schlage”) for several claims

related to Schlage’s purchase of Zero and Wexler’s subsequent termination. Doc. 2-1. 2

On April 28, 2017, Wexler filed an amended complaint. Doc. 52. On April 13, 2018,

Schlage answered, alleging numerous counterclaims including Wexler’s breach of his

non-competition agreement. Doc. 88. Separately, Schlage also filed a complaint against

Wexler’s son, Jacob Wexler, and his company Legacy Manufacturing LLC (“Legacy

Defendants”) for tortious interference and civil conspiracy on May 4, 2018. 18 Civ. 4033

Doc. 1. On August 10, 2018, the Court consolidated the two cases. Doc. 103.

               Pending before the Court are Wexler’s and the Legacy Defendants’ motions to

compel Schlage to respond to several of their discovery demands and for a protective

order to prevent Wexler and the Legacy Defendants from having to respond to several of

Schlage’s discovery demands. Docs. 129, 132. In support of both motions, Wexler

provides appendices and, in opposition, Schlage requests permission to file responsive

appendices. Docs. 145 at 25, 148 at 24-25. Accordingly, Schlage is directed to file

responsive appendices by August 14, 2020.

               SO ORDERED.

Dated:         August 12, 2020
               New York, New York
                                                                           _______________________
                                                                           Edgardo Ramos, U.S.D.J.


1
    Claims against Allegion plc were dismissed on March 30, 2018 for lack of personal jurisdiction. Doc. 87.
2
    Unless otherwise noted, all citations to the record are to documents filed on the 16 Civ. 2252 docket.


                                                        2
